ORDER
When last this case was before us, we affirmed the judgment in all respects except that we vacated the order of restitution and remanded with directions that the district court ascertain the identity of the victims of the defendant’s fraudulent scheme and limit the order of restitution to the amount necessary to compensate those identified victims. 173 F.3d 634, 640 (7th Cir.1999). The district court complied with these directions and entered a new restitution order from which the defendant appeals, also challenging an unrelated civil contempt order arising from his effort to avoid payment of the fine imposed by the court.
The appeal has no merit. The principal issue presented by the appeal is whether restitution was proper for victims who suffered losses from the defendant’s scheme after the period covered in the indictment; that issue is outside the scope of the remand. The challenge to the finding of contempt has no possible merit.
Affirmed.